                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

J & J SPORTS PRODUCTIONS,          )
INC.,                              )
                                   )                        4:18CV3061
                    Plaintiff,     )
                                   )
             v.                    )                    MEMORANDUM
                                   )                     AND ORDER
ANGELA R. COTTON a/k/a             )
ANGELA RAE COTTON,                 )
individually and d/b/a/ OUR PLACE; )
and OUR PLACE, INC., an unknown )
business entity d/b/a OUR PLACE,   )
                                   )
                    Defendants.    )
                                   )

       This matter is before the court on Plaintiff’s Application for Default Judgment
against Defendant Angela R. Cotton and Our Place, Inc. (Filing No. 14.) The record
reflects that a default was entered against said Defendants by the Clerk of the Court
on July 26, 2018. (Filing No. 13.) On September 25, 2018, the court ordered (Filing
No. 15) Defendants to respond to the Plaintiff’s Application for Default Judgment on
or before October 15, 2018, in the absence of which the Plaintiff’s Application would
be taken up on the materials contained in the court file without a hearing. Defendants
have failed to respond to the court’s order.

      Upon review of the Complaint and Plaintiff’s Application for Default
Judgment, the court finds that Plaintiff’s claim against Defendants is for a sum certain
in the amount of $40,000—that is, $10,000 for the violation of 47 U.S.C. §
605(e)(3)(C)(i)(II) and $30,000 for the violation of 47 U.S.C. § 605(e)(3)(C)(ii).
Accordingly, pursuant to Federal Rule of Civil Procedure 55, the court will enter a
default judgment for that amount.
IT IS ORDERED:

1.   A final default judgment shall be entered by separate document in favor
     of Plaintiff and against Defendants in the total sum of $40,000; that is,
     $10,000 for Defendants’ violation of 47 U.S.C. § 605(e)(3)(C)(i)(II) and
     $30,000 for Defendants’ violation of 47 U.S.C. § 605(e)(3)(C)(ii).

2.   Within 30 days of the date of this order, Plaintiff may submit its motion
     for attorneys’ fees and costs in accordance with Nebraska Civil Rules
     54.1, 54.3, and 54.4.

DATED this 30th day of October, 2018.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                  2
